Case 2:17-cv-07639-SJO-KS Document 650-1 Filed 01/15/20 Page 1 of 8 Page ID
                                #:29242



 1 JEFFREY I. WEINBERGER (State Bar No. 56214)
   jeffrey.weinberger@mto.com
 2 TED DANE (State Bar No. 143195)
   ted.dane@mto.com
 3 GARTH T. VINCENT (State Bar No. 146574)
   garth.vincent@mto.com
 4 BLANCA F. YOUNG (State Bar No. 217533)
   blanca.young@mto.com
 5 PETER E. GRATZINGER (State Bar No. 228764)
   peter.gratzinger@mto.com
 6 ADAM R. LAWTON (State Bar No. 252546)
   adam.lawton@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, 50th Floor
 8 Los Angeles, California 90071-3426
   Telephone: (213) 683-9100
 9 Facsimile:   (213) 687-3702
10 GEOFFREY D. BIEGLER (State Bar No. 290040)
   biegler@fr.com
11 GRANT T. RICE (admitted pro hac vice)
   rice@fr.com
12 FISH & RICHARDSON P.C.
   12390 El Camino Real
13 San Diego, CA 92130
   Telephone: (858) 678-5070
14 Facsimile:  (858) 678-5099
15 Attorneys for Defendant-Counterclaimant
   KITE PHARMA, INC.
16
17                        UNITED STATES DISTRICT COURT
18          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
19
20 JUNO THERAPEUTICS, INC.,                  Case No. 2:17-cv-7639-SJO-KS
   SLOAN KETTERING INSTITUTE
21 FOR CANCER RESEARCH,                      DEFENDANT KITE PHARMA,
                                             INC.’S BENCH BRIEF
22              Plaintiffs,                  REGARDING REFERENCE TO
                                             THE COURT’S CLAIM
23        vs.                                CONSTRUCTION DECISION
24 KITE PHARMA, INC.,                        Judge: Hon. S. James Otero
                                             Ctrm: 10C
25              Defendant.
26                                           FILED PUBLICLY PURSUANT TO
     AND RELATED COUNTERCLAIMS               COURT ORDER DATED
27
                                             JANUARY 2, 2020 (ECF NO. 629)
28
          KITE’S BENCH BRIEF RE REFERENCE TO THE COURT’S CLAIM CONSTRUCTION ORDER
Case 2:17-cv-07639-SJO-KS Document 650-1 Filed 01/15/20 Page 2 of 8 Page ID
                                #:29243



 1 I.      INTRODUCTION
 2         At the November 26, 2019 pretrial conference, Plaintiffs’ counsel asked the
 3 Court to prevent Kite from referring to the Court’s claim construction order in front
 4 of the jury. Plaintiffs’ request is a tactical attempt to insulate their expert Dr. John
 5 Quackenbush from cross-examination when he testifies contrary to the Court’s
 6 claim construction order. At least three other courts when faced with this situation
 7 have not allowed parties to flout its ruling in this way. Nor should this Court.
 8         The Court’s construction is “law of the case for purposes of the trial.”
 9 Anderson Corp. v. Fiber Composites, LLC, 474 F.3d 1361, 1371 n.2 (Fed. Cir.
10 2007). As Judge Pfaelzer held, expert testimony that purportedly applies a claim
11 construction cannot “undermine[]” or “contradict[]” the Court’s “expressed
12 reasoning that lead to those constructions.” ICU Med., Inc. v. Alaris Med. Sys., Inc.,
13 2007 WL 8081360, at *12 (C.D. Cal. Jan. 22, 2007). To the extent an expert
14 deviates from the Court’s constructions or underlying findings, the jury is entitled to
15 hear about that fact. Otherwise, a party can simply ask the jury to reach different
16 findings on issues that have already been resolved.
17         Accordingly, if Dr. Quackenbush testifies in a manner inconsistent with the
18 Court’s claim construction or underlying findings, Kite should be permitted to cross-
19 examine him using the Court’s order to impeach his credibility and challenge his
20 opinions as already rejected by the Court. This is the procedure that other courts
21 have followed when faced with this situation. See Transamerica Life Ins. v. Lincoln
22 Nat’l Life Ins., 597 F. Supp. 2d 897, 912–14 (N.D. Iowa 2009) (allowing cross-
23 examination with the court’s constructions and “commentary” in support of those
24 construction “to demonstrate the extent to which the party’s proffered arguments or
25 constructions differ from the court’s constructions”); cf. Corning, Inc. v. SRU
26 Biosystems, 2005 WL 2465900, at *2 (D. Del. Oct. 5, 2005) (allowing “ample
27 opportunity at trial” for counsel in bench trial to cross-examine expert “to the extent
28 that [his opinions] departed from the Court’s claim construction”).
                                            -1-
           KITE’S BENCH BRIEF RE REFERENCE TO THE COURT’S CLAIM CONSTRUCTION ORDER
Case 2:17-cv-07639-SJO-KS Document 650-1 Filed 01/15/20 Page 3 of 8 Page ID
                                #:29244



 1 II.    ARGUMENT
 2        A.     Dr. Quackenbush Improperly Contradicts the Court’s Claim
                 Construction Findings.
 3
 4        Dr. Quackenbush is Plaintiffs’ expert on the purported validity of the CoC,
 5 which involves a question of whether the ’190 Patent, as issued, contained a clearly
 6 evident error. See ECF No. 246 at 7. He replaced Dr. Thomas Brocker, who, at the
 7 claim construction stage, expressed many of the same opinions as those offered by
 8 Dr. Quackenbush, which the Court rejected.
 9        While the Court has held that there remains a factual dispute for trial
10 regarding whether there was clearly evident error, Dr. Quackenbush’s testimony
11 must accept the Court’s holding that a POSITA would have understood the
12 sequence listing for SEQ ID NO:6 without the CoC to correspond to amino acids
13 113–220 of CD28. See ECF No. 100 at 17. He cannot revisit how a POSITA would
14 have understood the sequence listing absent the CoC, or reassert the Plaintiffs’
15 proposed interpretation, under the guise of explaining why there was a clearly
16 evident error in the patent.
17       While Dr. Quackenbush in his report purported to adopt the Court’s
18 construction, his deposition made clear that he is not actually doing so. When asked
19 the scope of the patent claims prior to the CoC—the precise issue the Court resolved
20 at claim construction —he repeatedly contradicted the Court’s construction. See,
21 e.g., Ex. 1 (Quackenbush Dep.) at 138:8–139:17 (“[L]ook[ing] at the patent itself,”
22 one “would rapidly come to the conclusion that the sequence [in the claims]
23 encompasses amino acids 114 to 220.”); id. at 146:22–147:19 (“If you take all the
24 intrinsic evidence together in the patent, and the prosecution history, it points to
25 nucleic acids 340 to 660 or amino acids 114 to 220.”); id. at 175:21–176:24 (“If you
26 look at what they are claiming in this patent and the embodiments they describe, it’s
27
28
                                              -2-
           KITE’S BENCH BRIEF RE REFERENCE TO THE COURT’S CLAIM CONSTRUCTION ORDER
Case 2:17-cv-07639-SJO-KS Document 650-1 Filed 01/15/20 Page 4 of 8 Page ID
                                #:29245



 1 obvious it’s got to be nucleic acids 340 to 660, amino acids 114 to 220.”). 1 Making
 2 such arguments “contrary to the court’s claim constructions . . . trespass[es] on the
 3 court’s exclusive authority” to interpret claim terms. Transamerica, 597 F. Supp. 2d
 4 at 910 (citing Markman v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996)).
 5         Even if Dr. Quackenbush does not overtly propose Plaintiffs’ rejected
 6 construction at trial, his deposition makes abundantly clear that he intends to
 7 straddle a “‘gray area’ between permissible and impermissible claim constructions,”
 8 wherein his opinions are “objectionable” for deviating from or mischaracterizing the
 9 Court’s claim construction order. Id. at 913. Here, the Court made several express
10 findings in reaching its construction of the sequence listing for SEQ ID NO:6. For
11 instance, it rejected Plaintiffs’ arguments that a POSITA would understand from
12 “other less direct clues” in the intrinsic evidence that the as-issued sequence listing
13 referred to amino acids 114–220 of CD28. ECF No. 100 at 10. The Court also
14 rejected Plaintiffs’ “divisible by three” and “primer” arguments regarding supposed
15 ambiguities in the patent that should have led a POSITA to Plaintiffs’ proposed
16 construction. Id. at 13–14, 17 (“[W]hen SEQ ID NO:6 is proper[ly] framed, it
17 encodes an amino acid sequence corresponding to ‘amino acids 113–220 of CD28
18 . . . .’”); id. at 10 (“[T]he claim term expressly points a reader—not to other
19 potential means of defining the sequence—but directly to the sequence listing itself.
20 The claim term is not, for instance, ‘the amino acid sequence encoded by the
21 nucleotide sequence defined by primers SEQ ID NO:4 and SEQ ID NO:5.’”).
22 Ultimately, the Court held that “nothing in the intrinsic record” was “sufficient to
23 overcome th[e] express definition” provided in the patent. Id. at 17.
24
25
     1
26  Apparently forgetting that the Court had already issued its claim construction
   ruling, Dr. Quackenbush went as far as to suggest that he was offering opinions to
27 “help inform the court’s decision” on its already-issued construction. Ex. 1
28 (Quackenbush Dep.) at 219:7–220:12; see also id. at 181:17–182:4 (same).
                                              -3-
           KITE’S BENCH BRIEF RE REFERENCE TO THE COURT’S CLAIM CONSTRUCTION ORDER
Case 2:17-cv-07639-SJO-KS Document 650-1 Filed 01/15/20 Page 5 of 8 Page ID
                                #:29246



 1         As the Court’s construction was “based on” its findings, those express
 2 findings are also law of the case. ECF No. 246 at 7; see also Teva Pharm. USA, Inc.
 3 v. Sandoz, Inc., 135 S. Ct. 831, 837–38 (2015) (recognizing that “courts may have to
 4 resolve subsidiary factual disputes” as part of claim construction). Dr.
 5 Quackenbush’s opinions contradict the Court’s express claim construction findings
 6 on several issues:
 7 Dr. Quackenbush’s Opinion                         Claim Construction Order
 8 Of the “six possible amino acid[]”                “[A] POSITA would have easily been
 9 sequences corresponding to the as-issued          able to determine the correct amino
   sequence listing for SEQ ID NO:6,“none of         acid sequence by applying the correct
10 those given the nucleic acid sequence             ‘reading frame.’” ECF No. 100 at 13
11 would represent what’s actually described         (emphasis added).
   in the specifications [sic] in the invention.”
12 Ex. 1 (Quackenbush Dep.) at 178:2–                “[T]he patent is claiming nucleotides
13 180:23.                                           336–660 of CD28, a sequence that,
                                                     correctly framed, would result in a
14                                                   leading lysine, consistent with
15                                                   Defendant’s proposed construction.”
                                                     Id. at 13–14 (emphasis added).
16
                                                     “[The Court] . . . finds that, when
17                                                   SEQ ID NO:6 is proper[ly] framed, it
18                                                   encodes an amino acid sequence
                                                     corresponding to ‘amino acids 113–
19                                                   220 of CD28 (starting with lysine
20                                                   (K)).’” Id. at 17 (emphasis added).
21 The primers corresponding to SEQ ID               “[T]he sequence listing provides . . .
22 NO:4 and SEQ ID NO:5 “unambiguously”              an explicit definition . . . because the
   or “precisely” define the as-issued               claim term expressly points a
23 sequence listing as the nucleotides               reader—not to other potential means
24 corresponding to amino acids 113–220 of           of defining the sequence—but directly
   CD28. Ex. 1 (Quackenbush Dep.) at 146:9–          to the sequence listing itself. The
25 20; id. at 177:5–20.                              claim term is not, for instance, ‘the
26                                                   amino acid sequence encoded by the
   “A POSITA would have understood that              nucleotide sequence defined by
27 . . . using the identified primers to amplify a   primers SEQ ID NO:4 and SEQ ID
   region of human CD28 would have resulted
28
                                               -4-
           KITE’S BENCH BRIEF RE REFERENCE TO THE COURT’S CLAIM CONSTRUCTION ORDER
Case 2:17-cv-07639-SJO-KS Document 650-1 Filed 01/15/20 Page 6 of 8 Page ID
                                #:29247



 1 in the nucleotide sequence . . . encoding NO:5.’” ECF No. 100 at 10.
   amino acids 114-220.” Ex. 2 (Quackenbush
 2
   Rep.) ¶ 20.
 3
 4
           B.     Kite Should Be Allowed to Cross-Examine Dr. Quackenbush on
 5                Opinions that Deviate from the Court’s Claim Construction Order.
 6
           To prevent Dr. Quackenbush from misleading or confusing the jury by paying
 7
     lip service to applying the Court’s construction yet, as shown in the comparisons
 8
     above, clearly ignoring and contradicting the Court’s underlying findings, Kite must
 9
     in fairness be allowed to cross-examine him based on the Court’s findings. Dr.
10
     Quackenbush’s opinions do not present a mere disagreement about the interpretation
11
     or application of the Court’s construction. They present a more fundamental
12
     “problem,” as they so differ from the Court’s order as to effectively “relitigate
13
     before the jury” the Court’s construction. Transamerica, 597 F. Supp. 2d at 910,
14
     913; Corning, 2005 WL 2465900, at *1–2 (contrasting an expert’s application of a
15
     court’s construction, which may be permissible, to deviations from the court’s
16
     construction).
17
           This Court should follow Judge Pfaelzer’s guidance in ICU Medical that
18
     expert testimony inconsistent with the Court’s claim construction order is improper.
19
     2007 WL 8081360, at *12. Just because Dr. Quackenbush is offering opinions on a
20
     factual dispute does not give him license to contradict “the language or reasoning
21
     behind a court’s claim construction order.” Id. (emphasis added). Doing so would
22
     displace the Court’s “judgment and findings . . . on a previously decided question of
23
     law.” Id. In ICU Medical, the court was able to “discount[]” expert opinions on
24
     summary judgment that could not be reconciled with its claim construction order.
25
     Here, the only safeguard before a jury would be cross-examination. Id. at *13.
26
           Indeed, in Transamerica—a decision on all fours with the situation at hand—
27
     the Court allowed reference to its claim construction order to cross-examine any
28
                                                -5-
           KITE’S BENCH BRIEF RE REFERENCE TO THE COURT’S CLAIM CONSTRUCTION ORDER
Case 2:17-cv-07639-SJO-KS Document 650-1 Filed 01/15/20 Page 7 of 8 Page ID
                                #:29248



 1 difference between expert opinions and the Court’s order. 597 F. Supp. 2d at 914.
 2 There, the court recognized a party’s legitimate concerns that an expert might depart
 3 from the court’s constructions without directly offering a contrary construction, and
 4 warned that “attempts to push a proffered construction into the ‘gray area’” between
 5 permissible and impermissible testimony would “not be tolerated.” Id. at 913. It
 6 correctly held that the party against whom the opinion was offered was entitled to
 7 demonstrate differences between the expert’s arguments and the court’s
 8 construction, as such differences “go[] to the weight to be given to” the evidence. Id.
 9 at 914.
10         Plaintiffs may argue that the court’s claim construction analysis is for the
11 parties and need not be included in the jury instructions. See MercExchange, LLC v.
12 eBay, Inc., 401 F.3d 1323, 1329 (Fed. Cir. 2005), vacated on other grounds, 547
13 U.S. 388 (2006). However, the Court cannot abdicate its duty to “take steps to
14 assure that . . . [its] claim construction, determined as a matter of law, is adopted and
15 applied by the jury in its deliberation of the facts.” Sulzer Textil A.G. v. Picanol
16 N.V., 358 F.3d 1356, 1366 (Fed. Cir. 2004). Without the ability to point out to the
17 jury when Dr. Quackenbush deviates from the Court’s construction, there is a high
18 risk that the jury will incorrectly apply the Court’s construction. They may be
19 misled to think, for example, that there is some basis to find that the amino acid
20 sequence for SEQ ID NO:6 remained the same throughout and was merely clarified
21 by the CoC. Given that Dr. Quackenbush has already offered opinions entirely
22 inconsistent with the Court’s construction, the Court should ensure that Kite has a
23 full and fair opportunity to cross-examine him. And “[l]ogically, cross-examination
24 about the extent to which an operating party’s or offering expert’s opinions depart
25 from the court’s claim constructions might entail demonstrating that the court has
26 implicitly rejected the proffered construction in its ‘commentary’ to its claim
27 constructions, as well as comparison of the proffered construction to the court’s
28 claim construction itself.” Transamerica, 597 F. Supp. 2d at 914 (emphasis added)).
                                             -6-
           KITE’S BENCH BRIEF RE REFERENCE TO THE COURT’S CLAIM CONSTRUCTION ORDER
Case 2:17-cv-07639-SJO-KS Document 650-1 Filed 01/15/20 Page 8 of 8 Page ID
                                #:29249



 1         Use of the Court’s order for purposes of cross-examination is highly relevant
 2 and admissible, and it also comports with Federal Rule of Evidence 403.
 3 Transamerica, 597 F. Supp. 2d at 914–15. There will be no risk of confusion about
 4 what construction is controlling, as the Court’s express findings in its claim
 5 construction order are law of the case and “necessarily . . . consistent with, not
 6 contrary to, [its] claim construction[].” Id. at 914 (emphasis added). In addition, for
 7 the Court’s claim construction findings “to have any value in cross-examination,”
 8 they “must necessarily be attributed to the court’s claim construction ruling.” Id. at
 9 915 (emphasis in original). Accordingly, any prejudice from attribution of the order
10 to the Court is not unfair but, rather, entirely invited by the testimony that Plaintiffs
11 decide to elicit from Dr. Quackenbush at trial.
12         The Court should not allow Plaintiffs to thumb their nose at the Court’s claim
13 construction by introducing an expert who can disregard the Court’s findings with
14 complete impunity. Doing so would essentially eviscerate the Court’s prior ruling
15 and invite clear error in the jury’s required application of the Court’s construction.
16 III.    CONCLUSION
17         Kite respectfully requests an evidentiary ruling allowing it to cross-examine
18 Dr. Quackenbush using the Court’s claim construction order.
19
20
21 DATED: December 6, 2019                MUNGER, TOLLES & OLSON LLP
22
23                                        By:        /s/ Ted Dane
24                                            Ted Dane
                                          Attorneys for Defendant-Counterclaimant
25                                        KITE PHARMA, INC.
26
27
28
                                                -7-
           KITE’S BENCH BRIEF RE REFERENCE TO THE COURT’S CLAIM CONSTRUCTION ORDER
